Title: Thomas Jefferson to Robert M. Patterson, 20 January 1814
From: Jefferson, Thomas
To: Patterson, Robert Maskell


          Sir  Monticello Jan. 20. 14.
          I have duly recieved your favor of the 7th informing me that the American Philosophical society, at their meeting of that day, had been pleased unanimously to re-elect me as President of the society. I recieve with just sensibility this proof of their continued good will, and pray you
			 to assure them of my gratitude for these favors, of my devotedness to their service, and the pleasure with which at all times I should in any way be made useful to them.for yourself be pleased to accept the assurance of my great esteem and respect.
          Th:
            Jefferson
        